Name: Council Regulation (EEC) No 1122/81 of 28 April 1981 extending the time limit of the provisional arrangements for trade between the Hellenic Republic and the ACP States established in Regulation (EEC) No 439/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/ 14 Official Journal of the European Communities 30 . 4. 81 COUNCIL REGULATION (EEC) No 1122/81 of 28 April 1981 extending the time limit of the provisional arrangements for trade between the Hellenic Republic and the ACP States established in Regulation (EEC) No 439/81 HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 The provisional arrangements applicable to trade between the Hellenic Republic and the ACP States laid down in Regulation (EEC) No 439/81 shall remain applicable until 30 June 1981 at the latest. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 439/81 of 20 January 1981 laying down the provi ­ sional arrangements for trade between the Hellenic Republic and the ACP States ('), and in particular Article 1 , Having regard to the proposal from the Commission , Whereas the time limit of the provisional arrange ­ ments for trade laid down in Regulation (EEC) No 439/81 , which is due to expire on 30 April 1981 , should exceptionally be extended, for a maximum of two months, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING (') OJ No L 53, 27 . 2 . 1981 , p . 19 .